— Appeal from a judgment of the Monroe County Court (Frank P. Geraci, Jr., J.), rendered January 26, 2011. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
*1110It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]), defendant contends that the waiver of the right to appeal is not valid and challenges the severity of the sentence. We agree with defendant that the waiver of the right to appeal does not encompass his challenge to the severity of the sentence because “no mention was made on the record during the course of the allocution concerning the waiver of defendant’s right to appeal” with respect to his conviction that he was also waiving his right to appeal any issue concerning the severity of the sentence (People v Pimentel, 108 AD3d 861, 862 [2013], lv denied 21 NY3d 1076 [2013]; see People v Maracle, 19 NY3d 925, 928 [2012]). We nevertheless conclude that the sentence is not unduly harsh or severe.
Present— Smith, J.P., Centra, Carni, Curran and Scudder, JJ.